Citation Nr: 0202187	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed secondary to the veteran's service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 


INTRODUCTION

The veteran served on active duty from October 1961 to 
April 1966 and June 1988 to June 1991.  He served on active 
duty special work from March to July 1992.  He also had 
active duty for training from February to October 1980, from 
May to September 1982, and from January to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
heart disease, claimed secondary to service-connected 
diabetes mellitus.  

In November 2001, the veteran presented testimony at a 
videoconference Board hearing before the undersigned Board 
member.  38 U.S.C.A. § 7107(e) (West Supp. 2001).  A 
transcript of the hearing is of record.  

In March 2001, the veteran's representative raised the issue 
of entitlement to service connection for depression, post-
traumatic stress disorder (PTSD), and scars from heart 
surgery.  In April 2001, the representative raised the issues 
of entitlement to service connection for a right knee 
disability and entitlement to an increased evaluation for 
diabetes mellitus.  In September 2001, the veteran raised the 
claim of entitlement to service connection for hypertension.  
None of the issues are presently before the Board nor are 
they inextricably intertwined with the issue presently on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, these issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran is presently service-connected for diabetes 
mellitus.  

2.  The veteran has coronary artery disease which was caused 
or aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Service connection for coronary artery disease is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran underwent VA examination in September 1991.  
Evaluation of the cardiovascular system revealed cardiac 
sounds that were fairly audible and there was regular sinus 
rhythm.  The peripheral vessels were normal.  An 
electrocardiogram (EKG) showed normal sinus rhythm and was 
noted to be normal.  The pertinent diagnosis was non insulin 
dependent diabetes mellitus.  

By rating decision of January 1992, service connection was 
granted for diabetes mellitus.  

In January 2001, the veteran submitted medical evidence of 
coronary artery bypass surgery times seven done that month.  
His surgeon was Dr. S. Kwan.

In January 2001, the veteran was seen at Russell Medical 
Center, complaining of recurrent episodes of chest pain.  He 
described substernal burning with associated headache which 
occurred with exertion and was generally relieved with rest.  
He had no preceding history of myocardial infarction, 
orthopnea or paroxysmal nocturnal dyspnea (PND).  He had a 
history of Type II diabetes that was not very well 
controlled.  He was discharged and told to return for any 
chest pain refractory to sublingual Nitroglycerin.  Two days 
later, the veteran underwent a stress test at Cardiology of 
Central Alabama.  During testing, the veteran required 
sublingual Nitroglycerin for relief of pain.  The diagnostic 
impression was clinically and electrically positive stress 
test with very limited exercise tolerance submaximal GXT 
(graded exercise test).  A special thallium test showed 
severe fixed apical perfusion abnormality consistent with 
scarring and moderately severe inferolateral perfusion 
abnormality with redistribution consistent with ischemia.  
The ventricular wall motion was normal.  The next day, at the 
Russell Medical Center, he underwent left heart 
catheterization, left ventriculography, coronary 
arteriography, and bilateral renal arteriography.  The next 
day, he was admitted to Jackson Hospital and Clinic with the 
onset of acute angina.  It was noted that the veteran had 
recently undergone cardiac catheterization, revealing triple 
vessel coronary artery disease.  He underwent coronary artery 
bypass times seven.

In February 2001, a medical statement was submitted to VA 
from Stephen Kwan, M.D., in support of the veteran's claim.  
Dr. Kwan indicated that the veteran was a patient of his who 
had undergone coronary artery bypass surgery times seven in 
January 2001, secondary to unstable angina after being 
admitted to Jackson Hospital complaining of chest pain.  Dr. 
Kwan stated that the reason the veteran developed coronary 
artery disease most likely was secondary to genetic 
predisposition and diabetes.  According to Dr. Kwan, if the 
veteran did not have diabetes, even with genetic 
predisposition, he would not have developed the diffuse 
pattern of coronary artery disease requiring seven bypasses.  

In March 2001, a February 2001 medical statement from Kevin 
Sublett, M.D., was received by VA on behalf of the veteran's 
claim.  Dr. Sublett indicated, in pertinent part, that the 
veteran had severe coronary artery disease and required 
coronary artery bypass grafting times seven for his coronary 
artery disease in all likelihood related to diabetes and 
hypertension.  

VA outpatient treatment records from March 2001 to May 2001 
were associated with the claims folder.  In March 2001, a 
medical note was associated with the medical records wherein 
the veteran's certified registered nurse practitioner (CRNP) 
associated an addendum.  The addendum indicated that it was 
the CRNP's belief that the veteran's status post coronary 
artery bypass graft times seven was related to his diabetes. 

In June 2001, a medical statement on behalf of the veteran's 
retirement from the Federal Government was received by VA 
from his primary care physician, Zenon Bednarski, M.D.  Dr. 
Bednarski indicated that the reason for the veteran's cardiac 
vascular disease was probably due to his diabetes and family 
history.  

An undated excerpt from a medical treatise was submitted by 
the veteran on behalf of his claim.  The excerpt stated that 
people who take the medication prescribed for the veteran's 
diabetes were more likely to have fatal heart trouble than 
persons who controlled their diabetes with diet alone or diet 
and insulin.  

In November 2001, the veteran testified at a video conference 
hearing before the undersigned.  The veteran testified that 
Dr. Kwan was his cardiologist who performed his heart 
surgery.  He stated that he took three medications for his 
heart, was on social security disability benefits, and 
previously worked at the Post Office.  The veteran also 
testified that it was his cardiologist's opinion that his 
heart disease was related to his diabetes mellitus.  He 
indicated that his cardiologists, VA physician, and primary 
care doctor all agreed.  

In November 2001, the veteran submitted a VA outpatient 
treatment record dated November 2001.  This record was an 
annual physical and a medicine profile.  Cardiac symptoms 
were mentioned, but no opinion as to etiology was given.  The 
record was submitted by the veteran with waiver of RO 
jurisdiction.  



II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  This claim was filed after 
the date of enactment of the VCAA.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

While the Board would ordinarily address the question of 
whether any possible notice of duty or assistance required by 
the VCAA remained to be accomplished, a detailed discussion 
of such compliance would serve no purpose in this case.  The 
Board has sufficient evidence to decide the appeal, and there 
would be no purpose to be served by attempting to locate more 
evidence or remanding the case to the RO.  The Board's 
decision herein is fully favorable to the veteran on the 
record before the Board, and further delay is not warranted, 
nor is the veteran prejudiced by the Board's consideration of 
his appeal on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

B.  Application of Laws to Facts

Cardiac disability

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).  

In the instant case, the veteran has been diagnosed and 
service-connected for diabetes mellitus since 1992.  As early 
as 1991, VA examinations showed that the veteran had a normal 
EKG and normal heart size.  His peripheral vessels were also 
noted to be normal.  In January 2001, the veteran underwent 
cardiac catheterization and coronary artery bypass grafting 
times seven.  Both of his cardiologists, a VA nurse 
practitioner, and his primary care physician have attributed 
his coronary artery disease to his service-connected 
diabetes.  Although genetic predisposition and family history 
were also indicated as related factors, Dr. Kwan, his cardiac 
surgeon, specifically indicated that, if the veteran did not 
have diabetes, even with genetic predisposition, he would 
have not developed the diffuse pattern of coronary artery 
disease requiring seven bypasses.  The Court of Appeals for 
Veterans Claims decided in Allen v. Brown, 7 Vet. App. 439, 
448 (1995), that additional disability resulting from the 
aggravation of a non-service connected condition by a service 
connected condition is compensable under 38 C.F.R. 
§ 3.310(a).  Although it is unlikely that it can be 
specifically determined whether genetic predisposition or 
diabetes caused the veteran's coronary artery disease, at the 
very least, according to Dr. Kwan's opinion, the veteran's 
service-connected diabetes aggravated the veteran's 
heretofore nonservice-connected coronary artery disease.  
There is no medical opinion of record against the veteran's 
claim, and four competent medical opinions which support it.  
Therefore, service connection for coronary artery disease, 
secondary to the veteran's service-connected diabetes 
mellitus, is warranted.



ORDER

Service connection for coronary artery disease, secondary to 
the veteran's service-connected diabetes mellitus, is 
granted.  





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

